DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobecki et al 2011/0148575 (hereinafter Sobecki).
Claim 1. (Currently Amended) 
Sobecki discloses a lock, comprising: a retractable knob (116); and a knob release mechanism (actuator 18) for retaining the retractable knob in a retracted position, the knob release mechanism retains the retractable knob in the retracted position until a motor (142) of the knob release mechanism is actuated by an input (para [0060]) provided to a keypad located on a surface of the lock wherein movement of the retractable knob (116) from the retracted position to an extended position is dampened by a damper (note biasing element/spring 56-para [0053] and damper 170- para [0065]).
The examiner notes that Sobecki teaches (para [0053]) a damper (170) can be used to dampen the return of handle 116. While this is the reverse of the instant claimed limitation, it is further noted that the use of a damper on a mechanical device is old and well known. In addition, Sobecki discloses the biasing element/spring (56) is used to “bias or urge handle 16 towards its initial or non-use or flush position”. Since a spring can be considered a “damper”, the Sobecki teaching of a spring urging to the retracted position, further enhances the rationale that a damper is well known to be used on mechanical devices such as handles and it would have been obvious to one of ordinary skill in the art to utilize a damper during retraction or extension.
Re Claim 19. (Currently Amended) 
As discussed above with respect to claim 1, Sobecki discloses a lock system, comprising: a lock, comprising: a retractable knob; a knob release mechanism for retaining the retractable knob in a retracted position, the knob release mechanism retaining the retractable knob in a retracted position until a motor of the knob release mechanism is actuated; a receiver configured to receive wireless transmissions (para [0088]), the receiver being in operable communication with the motor; and a wireless key (para [0088]) that communicates wirelessly with the receiver; and a microprocessor (microcontroller 311) in operable communication with the motor and the receiver and wherein the knob release mechanism includes a damper that dampens movement of the retractable knob from the retracted position to an extended position.



Allowable Subject Matter
Claims 2-5, 7-13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 14-18 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s amendments, the claims are now rejected in view of Sobecki as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675